ORDER

PER CURIAM.
John J. Steuby (“husband”) appeals from a judgment ordering him to pay interest on the lump sum property division payment made to his ex-wife Mary A. Steuby (“wife”) in compliance with the dissolution decree. Husband contends that the trial court erred in awarding wife interest on the payment. Wife cross appeals contending that the trial court erred in determining the amount of interest that she is owed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*589formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).